Case 3:18-cv-04881-JSC Document 259-2 Filed 03/11/21 Page 1 of 4
               Case 3:18-cv-04881-JSC Document 259-2 Filed 03/11/21 Page 2 of 4


                                             Trial Transcripts

Invoice Date       Vendor             Date of Proceeding Description                Cost Claimed
                                      10/19/20
                                      10/20/20
                                      10/21/20
                                      10/23/20
                                      10/26/20
                                      10/27/20
       11/1/2020 Ruth Ekhaus (CAND)   10/28/20           Trial                                     $2,509.65
                                      10/19/20
                                      10/20/20
                                      10/21/20
                                      10/23/20
                                      10/26/20
                                      10/27/20
       11/1/2020 Ana Dub (CAND)       10/28/20           Trial                                     $2,509.65

                                                          Total Trial Transcripts
                                                          Costs Claimed                            $5,019.30
Case 3:18-cv-04881-JSC Document 259-2 Filed 03/11/21 Page 3 of 4
Case 3:18-cv-04881-JSC Document 259-2 Filed 03/11/21 Page 4 of 4
